Exhibit 10.1

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This Fourth Amendment to Credit Agreement (this “Amendment”) is dated as of
July 19, 2013, and is between the Lenders identified on the signature
pages hereof, WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as administrative agent for the Lenders (in that capacity, “Agent”),
BOISE CASCADE COMPANY, a Delaware corporation (“Boise Cascade”), and the
Subsidiaries of Boise Cascade identified as Borrowers on the signature
pages hereof (such Subsidiaries, together with Boise Cascade, “Borrowers”).

 

WHEREAS, the Lenders, Agent, and Borrowers entered into a Credit Agreement dated
as of July 13, 2011 (as amended, restated, supplemented, or otherwise modified
before the date of this Amendment, including, without limitation, by that
certain First Amendment to Credit Agreement dated as of September 7, 2012, that
certain Limited Consent and Amendment to Loan Documents dated as of December 20,
2012, and that certain Third Amendment to Credit Agreement dated as of May 15,
2013, the “Credit Agreement”); and

 

WHEREAS, Boise Cascade desires that Agent and the Lenders amend certain terms
and provisions of the Credit Agreement to (a) permit Boise Cascade to make one
or more Restricted Junior Payments to Parent in the amount of up to $100,000,000
(the “2013 Share Repurchase”) and (b) exclude from Fixed Charges, for any
applicable period of determination, the 2013 Share Repurchase.  Agent and the
Lenders are willing to make the foregoing amendments subject to the terms of
this Amendment.

 

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Definitions. Defined terms used but not defined in this Amendment
are as defined in the Credit Agreement.

 

2.             Amendment.  Subject to the satisfaction of the conditions to the
Amendment Effective Date set forth in Section 4 hereof, Borrowers, Agent and the
Lenders hereby agree as follows:

 

(a)           The period (“.”) appearing at the end of Section 6.9(a)(vi) of the
Credit Agreement is hereby replaced with “; and”, and the following new
Section 6.9(a)(vii) to the Credit Agreement is hereby added to read as follows:

 

“(vii)       provided that no Event of Default or, to the knowledge of any
Senior Officer, Default exists immediately prior to or would result directly or
indirectly from such purchase, Boise Cascade may purchase from Parent certain
Stock issued by Boise Cascade and owned by Parent in an aggregate purchase
amount not to exceed $100,000,000 at any time on or prior to August 20, 2013
(the “2013 Share Repurchase”).”

 

(b)           A new definition of “2013 Share Repurchase” is hereby added to
Schedule 1.1 to the Credit Agreement to read as follows:

 

--------------------------------------------------------------------------------


 

“2013 Share Repurchase” has the meaning specified in Section 6.9(a)(vii) of the
Agreement.

 

(c)           Clause (d) of the definition of “Fixed Charges” in Schedule 1.1 to
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“(d) all Restricted Junior Payments paid (whether in cash or other property,
other than common Stock) during such period (excluding (i) the BCH Dividend,
(ii) the Specified Parent Payments, (iii) the 2013 Share Repurchase, and
(iv) any dividend or distribution made by any Borrower or any Subsidiary to any
other Borrower or to any Subsidiary).”

 

(d)           The proviso immediately succeeding clause (n) of the definition of
“Restricted Investment” in Schedule 1.1 to the Credit Agreement that, as of the
date hereof, reads “provided, however, that with respect any Investment under
clause (d)(i) or (e) above, (i) no Default or Event of Default exists
immediately prior to or would result directly or indirectly from such
Investment, and (ii) either:” is hereby amended and restated in its entirety to
read as follows:

 

“provided, however, that with respect to any Investment under clause (d)(ii) or
(e) above, (i) no Default or Event of Default exists immediately prior to or
would result directly or indirectly from such Investment, and (ii) either:”

 

3.             Representations. To induce Agent and the Lenders to enter into
this Amendment, each Borrower hereby represents to Agent and the Lenders as of
the date hereof as follows:

 

(a)           that such Borrower is duly authorized to execute and deliver this
Amendment, and that each Loan Party is duly authorized to perform its
obligations under the Loan Documents to which it is a party;

 

(b)           that the execution and delivery of this Amendment by such Borrower
do not and will not violate any material provision of federal, state or local
law or regulation applicable to it or of their respective Governing Documents,
or of any order, judgment, or decree of any court or other Governmental
Authority binding on them;

 

(c)           that this Amendment is a legal, valid, and binding obligation of
each Loan Party party hereto, enforceable against such Loan Party in accordance
with its terms, except as enforcement is limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally;

 

(d)           that, as of the Amendment Effective Date and after giving effect
to this Amendment, the representation and warranties set forth in Section 4 of
the Credit Agreement are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), in each case with the same effect as if such representations and
warranties had been made on the Amendment Effective Date, except to the extent
that any such representation or warranty expressly relates to an earlier date;
and

 

2

--------------------------------------------------------------------------------


 

(e)           that, as of the Amendment Effective Date and after giving effect
to this Amendment, no Default or Event of Default has occurred and is
continuing.

 

4.             Conditions. This Amendment shall become effective on the date
this Amendment shall have been executed and delivered by Agent, the Required
Lenders, and Borrowers, and acknowledged by the Guarantor (such date, the
“Amendment Effective Date”).  Agent’s delivery to Boise Cascade of a copy of
this Amendment executed by all necessary parties described in this Section 4
shall be deemed evidence that the Amendment Effective Date has occurred.

 

5.             Miscellaneous. (a) This Amendment is governed by, and is to be
construed in accordance with, the laws of the State of New York.  Each provision
of this Amendment is severable from every other provision of this Amendment for
the purpose of determining the legal enforceability of any specific provision.

 

(b)           This Amendment binds Agent, the Lenders, and Borrowers and their
respective successors and assigns, and will inure to the benefit of Agent, the
Lenders, and Borrowers and the successors and assigns of Agent and each Lender.

 

(c)           Except as specifically modified by the terms of this Amendment,
all other terms and provisions of the Credit Agreement and the other Loan
Documents are incorporated by reference in this Amendment and in all respects
continue in full force and effect.  Each Borrower, by execution of this
Amendment, and the Guarantor, by acknowledgement of this Amendment, hereby
reaffirms, assumes, and binds themselves to all applicable obligations, duties,
rights, covenants, terms, and conditions that are contained in the Credit
Agreement (as amended hereby) and the other Loan Documents (including the
granting of any Liens for the benefit of Agent and the Lenders).

 

(d)           This Amendment is a Loan Document.  Each Borrower acknowledges
that Agent’s reasonable costs and expenses (including reasonable attorneys’
fees) incurred in connection with this Amendment constitute Lender Group
Expenses.

 

(e)           The parties may sign this Amendment in several counterparts, each
of which will be deemed to be an original but all of which together will
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Amendment by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

[SIGNATURE PAGES TO FOLLOW]

 

3

--------------------------------------------------------------------------------


 

The parties are signing this Fourth Amendment to Credit Agreement as of the date
stated in the introductory clause.

 

 

BOISE CASCADE COMPANY,

 

a Delaware corporation, as a Borrower

 

 

 

 

 

By:

/s/ Kelly Hibbs

 

Name:

Kelly Hibbs

 

Title:

Vice President and Controller

 

 

 

BOISE CASCADE BUILDING MATERIALS
DISTRIBUTION, L.L.C.,

 

a Delaware limited liability company, as a Borrower

 

 

 

 

 

By:

/s/ Kelly Hibbs

 

Name:

Kelly Hibbs

 

Title:

Vice President and Controller

 

 

 

BOISE CASCADE WOOD PRODUCTS, L.L.C.,

 

a Delaware limited liability company, as a Borrower

 

 

 

 

 

By:

/s/ Kelly Hibbs

 

Name:

Kelly Hibbs

 

Title:

Vice President and Controller

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE, LLC,

 

as Agent and as a Lender

 

 

 

 

 

By:

/s/ Daniel Whitwer

 

Name:

Daniel Whitwer

 

Title:

SVP

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

By:

/s/ Gregory A. Jones

 

Name:

Gregory A. Jones

 

Title:

Senior Vice President

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

BOISE CASCADE WOOD PRODUCTS HOLDINGS CORP.,

 

a Delaware corporation, as Guarantor

 

 

 

By:

/s/ Kelly Hibbs

 

Name:

Kelly Hibbs

 

Title:

Vice President and Controller

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------